News Release For Immediate Release Contact:Dan Chila, EVP, Chief Financial Officer (856) 691-7700 Sun Bancorp, Inc. Reports First Quarter 2009 Results VINELAND, NJ, April 28, 2009 – Sun Bancorp, Inc. (NASDAQ:SNBC) reported today a net loss available to common shareholders of $821,000, or $0.04 net loss per diluted share, for the first quarter ended March 31, 2009, compared to net income of $4.2 million, or $0.17 per diluted share, for the first quarter of 2008.Earnings per share data is adjusted for the 5% common stock dividend declared on April 16, 2009 and payable on May 14, The first quarter results include the following: During the quarter, the Company completed the sale of 89,310 shares of preferred stock under the U.S. Treasury’s Capital Purchase Program (CPP) of the Troubled Assets Relief Program (TARP) for $89.3 million. The preferred stock carried a 5% annual dividend yield for five years and a 9% annual yield thereafter. In addition, the U.S. Treasury received a warrant to purchase up to 1,543,376 shares of Sun Bancorp, Inc. common stock at an exercise price of $8.68. The impact upon first quarter earnings of the preferred dividend and accretion of the original issuance discount (OID) on the preferred stock for the quarter was $1.2 million, or $0.06 per diluted share.On April 8, 2009, the Company completed the repurchase of all 89,310 shares of preferred stock. The repurchase price was $89.3 million, plus accrued dividends of approximately $657,000. The Company expects to accelerate the OID in the second quarter of 2009, which will result in a $4.0 million impact to earnings available to common shareholders.The $4.0 million acceleration of the OID will be combined with the dividend paid at the time of repurchase of $657,000, resulting in a total impact to earnings available to common shareholders of $4.7 million during the second quarter of 2009. Net interest income for the quarter of $22.3 million (tax-equivalent basis) decreased $2.8 million, or $0.07 per diluted share, over the comparable prior year period, reducing net interest margin for the quarter to 2.74% compared to 3.35% for the first quarter of 2008. Loan loss provision for the quarter of $4.0 million increased $1.9 million, or $0.05 per diluted share, as compared to $2.1 million for the first quarter of 2008. There was a pre-tax net impairment charge during the quarter of $278,000, or $0.01 per diluted share, due to further deterioration of underlying collateral on a pooled trust preferred security in the investment portfolio which were previously written down during the fourth quarter of 2008.The Financial Accounting Standards Board (FASB) issued a FASB Staff Position entitled “Recognition and Presentation of Other-Than-Temporary Impairments” on April 9, 2009 that establishes new requirements for measuring and presenting other-than-temporary impairment (OTTI)charges on both securities classified as available for sale and held to maturity. The Company adopted the new requirements in the first quarter of 2009. Non-interest income for the quarter, excluding the net impairment charge of $278,000, of $5.6 million decreased $1.8 million, or $0.05 per diluted share, as compared to $7.4 million for the first quarter of 2008. “First quarter earnings per share compared to 2008 were reduced by approximately $0.24 per diluted share due to the combined cost of our participation in TARP, a decrease in net interest income, an increase in loan loss provision, a decrease in non-interest income and an OTTI charge,” said Thomas X. Geisel, president and chief executive officer of Sun Bancorp. “We are carefully working our way through a sustained, unstable economy and our basic underlying operating performance reflects the various challenges we face, many of which are outside the scope of our control,” said Geisel. “Unlike many banks operating in our region, we are continuing to make new loans. Although total loans on a linked quarter basis are essentially level, we continue to experience growth on the commercial and mortgage portfolios, and there is ample volume in the pipelines.” “Our margin decline over the prior year and linked quarter is largely due to the historic low interest rate environment, the interest sensitivity of our loan portfolio (approximately 50% variable rate indexed to LIBOR and prime) and the inability to reprice liabilities as quickly as asset yields declined,” Geisel added. “For example, 1-month LIBOR averaged 0.46% for the first quarter 2009 compared to 3.33% for the first quarter 2008. This decrease of 2.87% had a significant impact to our margin for the quarter. Under the circumstances, our number one priority is on generating satisfactory returns via improved loan pricing and structure, and being more aggressive on deposit pricing. The positive factor is that we are favorably positioned to benefit when rates eventually begin to rise from current historic low levels.” “Although deposit competition continues to be intense, deposit growth is up about 8% versus year-ago levels, and up 1.2% on a linked quarter basis,” said Geisel. “Now, more than ever, as we manage our overall funding and liquidity needs, we will continue to balance our deposit growth and interest margin with other funding sources that may be more cost effective in the current environment.” “Credit quality tracked essentially as expected during the quarter,” Geisel said. “We continue to feel confident in our credit risk assessment process and our allowance for loan losses at quarter end of 1.44% remains adequate.” The following is an overview of other key financial highlights: Total assets were $3.636 billion at March 31, 2009, compared to $3.622 billion at December 31, 2008 and $3.366 billion at March 31, 2008. Total loans before allowance for loan losses were $2.738 billion at March 31, 2009, an increase of $187.1 million, or 7.3%, over total loans at March 31, 2008.Total loans on a linked quarter basis are essentially level.Commercial loans and residential mortgages increased on average 1.5% and 13.4%, respectively, over the linked quarter, whereas home equity loans decreased on average 2.9%. The loan loss provision for the quarter of $4.0 million, or 0.15% of average loans outstanding, compared to $2.1 million, or 0.08% of average loans outstanding, for the comparable prior year period and $7.6 million, or 0.28% of average loans outstanding, for the linked fourth quarter 2008.The allowance for loan losses to total loans was 1.44% at March 31, 2009 compared to 1.09% at March 31, 2008 and 1.36% at December 31, 2008.Total non-performing assets were $64.3 million at March 31, 2009, or 2.34% of total loans and real estate owned, compared to $30.7 million, or 1.20%, at March 31, 2008 and $48.8 million, or 1.78%, at December 31, 2008.Non-accrual loans at March 31, 2009 of $50.5 million increased over the linked quarter by $8.2 million, or 19.5%.Real estate owned at March 31, 2009 of $10.8 million increased over the linked quarter by $8.9 million primarily as a result of the foreclosure of a previously classified and disclosed non-accrual commercial real estate loan.The allowance for loan losses to non-performing loans was 73.76% at March 31, 2009, compared to 102.60% at March 31, 2008 and 79.69% at December 31, 2008.Net charge-offs for the quarter of $1.9 million, or 0.07% of average loans outstanding, compare to $1.2 million, or 0.05% of average loans outstanding, for the comparable prior year quarter and $4.4 million, or 0.16% of average loans outstanding, for the linked fourth quarter 2008. 2 Total deposits were $2.930 billion at March 31, 2009, an increase of $216.3 million, or 8.0%, over total deposits at March 31, 2008 and an increase of 1.2% over the linked fourth quarter 2008. Net interest income (tax-equivalent basis) of $22.3 million for the quarter compares to $25.1 million for the comparable prior year period and $25.9 million for the linked fourth quarter 2008. The net interest margin for the quarter of 2.74% compares to 3.35% for the comparable prior year period and 3.26% for the linked fourth quarter 2008. The decreasing margin trend over the prior year and more significantly over the linked quarter is attributable to the reduction in market interest rates, which caused interest-earning assets to re-price downward faster than interest-bearing liabilities. The interest spread over the linked quarter decreased 52 basis points, with a yield decrease of 84 basis points on interest-earning assets offset by a decrease in the cost of interest-bearing liabilities of 32 basis points. This decrease in spread is primarily attributable to the 92 basis points decrease in yield on total loans as approximately 50% of the total loan portfolio is variable rate indexed to LIBOR or prime rate. On average, the 1-month LIBOR and prime rate have decreased quarter-to-quarter 1.77% and 0.82%, respectively. Total operating non-interest income for the quarter of $5.6 million decreased $1.6 million, or 21.9%, over the comparable prior year period and decreased $520,000, or 8.5%, over the linked fourth quarter 2008.The decrease over prior year was attributable to a decrease in services charges on deposit accounts, such as NSF and overdraft fees, of $349,000, a decrease in gain on derivative instruments of $512,000 and a decrease in investment products income of $255,000, all of which was the result of a decline in transaction volume.In addition, bank owned life insurance (BOLI) income decreased $293,000 due to lower yields earned on the separate account policy.The decrease over the linked fourth quarter 2008 was primarily due to a decrease in gain on derivative instruments of $284,000 and a decrease in investment products income of $166,000, both the result of a decline in transaction volume, and a decrease in BOLI income of $148,000 due to lower yields earned on the separate account policy. Total operating non-interest expense for the quarter of $23.8 million increased $174,000, or 0.7%, over the comparable prior year period and $1.1 million, or 4.9%, over the linked fourth quarter 2008.The increase over prior year was primarily due to an increase in FDIC insurance of $729,000 as a result of an increase in assessment rates, additional coverage under the Temporary Liquidity Guarantee Program (TLGP) and an overall increase in assessable deposits.This increase was offset by a decrease in salaries and benefits of $207,000, primarily due to a reduction in expected annual incentives, a decrease in professional fees of $187,000 and advertising expense of $154,000.The increase over the linked fourth quarter 2008 was primarily attributable to a $1.9 million reduction in the 2008 incentive compensation recognized in the fourth quarter 2008 and an increase in FDIC insurance of $581,000 as a result of an increase in assessment rates, a full quarter of additional coverage under the TLGP and an overall increase in assessable deposits.These increases were offset with a decrease in professional fees of $367,000 and advertising expense of $304,000. The income tax benefit is a result of the pre-tax loss in combination with the relatively large levels of tax-free income earned on tax-exempt securities and bank owned life insurance (BOLI) policies. The Company’s pro forma total risk-based capital ratio and leverage ratio at March 31, 2009 for the April 8 repurchase of CPP preferred stock were approximately 11.57% and 8.92%, respectively.In addition, the Company’s ratio of tangible equity to tangible assets was 6.11% at March 31, 2009 compared to 6.10% at December 31, 2008. The Company will hold its regularly scheduled conference call on Wednesday, April 29, 2009, at 11:30 a.m. (ET). Participants may listen to the live Web cast through the Sun Bancorp Web site at www.sunnb.com. Participants are advised to log on 10 minutes ahead of the scheduled start of the call. An Internet-based replay will be available at the Web site for two weeks following the call. Sun Bancorp, Inc. is a $3.6 billion asset bank holding company headquartered in Vineland, New Jersey. Its primary subsidiary is Sun National Bank, serving customers through 70 locations in New Jersey. The Bank is an Equal Housing Lender and its deposits are insured up to the legal maximum by the Federal Deposit Insurance Corporation (FDIC). For more information about Sun National Bank and Sun Bancorp, Inc., visit www.sunnb.com. 3 The foregoing material contains forward-looking statements concerning the financial condition, results of operations and business of the Company. We caution that such statements are subject to a number of uncertainties and actual results could differ materially, and, therefore, readers should not place undue reliance on any forward-looking statements. The Company does not undertake, and specifically disclaims, any obligation to publicly release the results of any revisions that may be made to any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. 4 SUN BANCORP, INC. AND SUBSIDIARIES FINANCIAL HIGHLIGHTS (unaudited) (Dollars in thousands, except per share amounts) For the Three Months Ended March 31, December 31, 2009 2008 2008 Profitability for the period: Net interest income $ 21,839 $ 24,663 $ 25,472 Provision for loan losses 4,000 2,133 7,617 Non-interest income 5,321 7,375 10,076 Non-interest expense 23,817 23,965 22,712 (Loss) Income before income taxes (657 ) 5,940 5,219 Net income 385 4,183 4,253 Net (Loss) income available to common shareholders $ (821 ) $ 4,183 $ 4,253 Financial ratios: Return on average assets(1) 0.04 % 0.50 % 0.49 % Return on average equity(1) 0.35 % 4.57 % 4.71 % Return on average tangible equity(1),(2) 0.52 % 7.77 % 7.94 % Net interest margin(1) 2.74 % 3.35 % 3.26 % Efficiency ratio 87.69 % 74.80 % 63.89 % Efficiency ratio, excluding non-operating income and non-operating expense(3) 86.80 % 74.28 % 71.89 % (Loss) Earnings per common share(4): Basic $ (0.04 ) $ 0.17 $ 0.18 Diluted $ (0.04 ) $ 0.17 $ 0.18 Average equity to average assets 12.21 % 11.02 % 10.38 % March 31, December31, 2009 2008 2008 At period-end: Total assets $ 3,635,697 $ 3,366,357 $ 3,622,126 Total deposits 2,930,084 2,713,756 2,896,364 Loans receivable, net of allowance for loan losses 2,698,612 2,523,058 2,702,516 Investments 435,841 451,727 453,584 Borrowings 50,437 160,366 154,097 Junior subordinated debentures 92,786 92,786 92,786 Shareholders’ equity 447,984 364,242 358,508 Credit quality and capital ratios: Allowance for loan losses to gross loans 1.44 % 1.09 % 1.36 % Non-performing assets to gross loans and real estate owned 2.34 % 1.20 % 1.78 % Allowance for loan losses to non-performing loans 73.76 % 102.60 % 79.69 % Total capital (to risk-weighted assets) (5): Sun Bancorp, Inc. 14.41 % 11.70 % 11.37 % Sun National Bank 11.06 % 10.92 % 10.84 % Tier 1 capital (to risk-weighted assets) (5): Sun Bancorp, Inc. 13.16 % 10.71 % 10.17 % Sun National Bank 9.81 % 9.93 % 9.64 % Leverage ratio (5): Sun Bancorp, Inc. 11.81 % 9.67 % 9.58 % Sun National Bank 8.80 % 8.98 % 9.10 % Book value (4) $ 15.72 $ 15.24 $ 15.57 Tangible book value (4) $ 9.41 $ 8.96 $ 9.20 (1) Amounts for the three months ended are annualized. (2) Return on average tangible equity is computed by dividing annualized net income for the period by average tangible equity. Average tangible equity equals average equity less average identifiable intangible assets and goodwill. (3) Efficiency ratio, excluding non-operating income and non-operating expense, is computed by dividing non-interest expense for the period by the summation of net interest income and non-interest income.Non-interest income for the three months ended March 31, 2009 excludes a net impairment loss on available for sale securities of $278,000 as compared to the exclusion of a gain on the mandatory redemption of Visa stock of $207,000 for the same period in 2008.Non-interest income for the three months ended December 31, 2008 excludes a net gain of $11.5 million on the sale of branches and an impairment loss on available for sale securities of $7.5 million.Non-interest expense for the three months ended March 31, 2008 excludes a $250,000 executive sign-on incentive and $72,000 in lease buyout charges. (4) Data is adjusted for a 5% stock dividend declared in April 2009. (5) March 31, 2009 capital ratios are estimated, subject to regulatory filings. 5 SUN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION(unaudited) (Dollars in thousands, except par value) March 31, December 31, 2009 2008 ASSETS Cash and due from banks $ 42,738 $ 31,237 Interest-earning bank balances 48,412 26,784 Federal funds sold - 412 Cash and cash equivalents 91,150 58,433 Investment securities available for sale(amortized cost - $428,233 and $444,628 atMarch 31, 2009 and December 31, 2008, respectively) 408,642 423,513 Investment securities held to maturity(estimated fair value - $12,091 and $13,601 at March 31, 2009 and December 31, 2008, respectively) 12,055 13,765 Loans receivable (net of allowance for loan losses - $39,406 and $37,309 at March 31, 2009 and December 31, 2008, respectively) 2,698,612 2,702,516 Restricted equity investments 15,144 16,306 Bank properties and equipment, net 48,327 48,642 Real estate owned, net 10,834 1,962 Accrued interest receivable 11,192 12,254 Goodwill 127,894 127,894 Intangible assets, net 17,592 18,769 Deferred taxes, net 17,130 16,707 Bank owned life insurance (BOLI) 76,017 75,504 Other assets 101,108 105,861 Total assets $ 3,635,697 $ 3,622,126 LIABILITIES & SHAREHOLDERS’ EQUITY LIABILITIES Deposits $ 2,930,084 $ 2,896,364 Federal funds purchased - 71,500 Securities sold under agreements to repurchase - customers 14,170 20,327 Advances from the Federal Home Loan Bank of New York (FHLBNY) 16,096 42,081 Securities sold under agreements to repurchase - FHLBNY 15,000 15,000 Obligation under capital lease 5,171 5,189 Junior subordinated debentures 92,786 92,786 Other liabilities 114,406 120,371 Total liabilities 3,187,713 3,263,618 SHAREHOLDERS' EQUITY Preferred stock, $1 par value, 1,000,000 shares authorized; 89,310 shares of Series A Preferred Stock,liquidation value $1,000per share,issued and outstanding at March 31, 2009 85,363 - Common stock, $1 par value, 50,000,000 shares authorized;24,074,307 shares issued and 21,967,584 shares outstanding at March 31, 2009; 24,037,431 shares issued and 21,930,708 shares outstanding at December 31, 2008 24,074 24,037 Additional paid-in capital 355,851 351,430 Retained earnings 24,871 22,580 Accumulated other comprehensive loss (16,013 ) (13,377 ) Treasury stock at cost, 2,106,723 shares at March 31, 2009 and December 31, 2008 (26,162 ) (26,162 ) Total shareholders' equity 447,984 358,508 Total liabilities and shareholders' equity $ 3,635,697 $ 3,622,126 6 SUN BANCORP, INC. CONSOLIDATED STATEMENTS OF INCOME (unaudited) (Dollars in thousands, except share and per share amounts) For the Three Months Ended March 31, 2009 2008 INTEREST INCOME Interest and fees on loans $ 32,192 $ 40,395 Interest on taxable investment securities 4,230 4,183 Interest on non-taxable investment securities 844 761 Dividends on restricted equity investments 173 269 Interest on federal funds sold - 31 Total interest income 37,439 45,639 INTEREST EXPENSE Interest on deposits 13,930 18,313 Interest on funds borrowed 484 1,119 Interest on junior subordinated debentures 1,186 1,544 Total interest expense 15,600 20,976 Net interest income 21,839 24,663 PROVISION FOR LOAN LOSSES 4,000 2,133 Net Interest income after provision for loan losses 17,839 22,530 NON-INTEREST INCOME Service charges on deposit accounts 3,044 3,393 Other service charges 82 78 Gain on sale of loans 345 424 Gain on derivative instruments 127 639 Investment products income 522 777 BOLI income 513 806 Net impairment losses on available for sale securities (total impairment losses on available for sale securities of $1,193,000andportion of loss in other comprehensive income, before taxes, of $915,000for the three months ended March 31, 2009) (278 ) - Other 966 1,258 Total non-interest income 5,321 7,375 NON-INTEREST EXPENSE Salaries and employee benefits 11,963 12,420 Occupancy expense 3,135 3,042 Equipment expense 1,538 1,624 Data processing expense 1,010 1,120 Amortization of intangible assets 1,177 1,177 Insurance expense 1,443 669 Professional fees 378 565 Advertising expense 545 699 Real estate owned expense, net 30 9 Other 2,598 2,640 Total non-interest expense 23,817 23,965 (LOSS) INCOME BEFORE INCOME TAXES (657 ) 5,940 INCOME TAX (BENEFIT) EXPENSE (1,042 ) 1,757 NET INCOME 385 4,183 Preferred stock dividend and discount accretion 1,206 - NET (LOSS) INCOME AVAILABLE TO COMMON SHAREHOLDERS $ (821 ) $ 4,183 Basic earnings per share (1) $ (0.04 ) $ 0.17 Diluted earnings per share (1) $ (0.04 ) $ 0.17 Weighted average shares – basic (1) 23,043,056 23,925,563 Weighted average shares – diluted (1) 23,051,383 24,430,216 (1) Data is adjusted for a 5% stock dividend declared in April 2009. 7 SUN BANCORP, INC. AND SUBSIDIARIES HISTORICAL TRENDS IN QUARTERLY FINANCIAL DATA(unaudited) (Dollars in thousands) 2009 2008 2008 2008 2008 Q1 Q4 Q3 Q2 Q1 Balance sheet at quarter end: Loans: Commercial and industrial $ 2,243,698 $ 2,234,202 $ 2,164,523 $ 2,146,163 $ 2,061,640 Home equity 268,122 274,360 271,197 264,354 267,023 Second mortgage 78,589 84,388 85,734 83,720 81,090 Residential real estate 69,971 67,473 61,845 56,334 53,616 Other 77,638 79,402 82,840 86,783 87,593 Total gross loans 2,738,018 2,739,825 2,666,139 2,637,354 2,550,962 Allowance for loan losses (39,406 ) (37,309 ) (34,120 ) (31,490 ) (27,904 ) Net loans 2,698,612 2,702,516 2,632,019 2,605,864 2,523,058 Goodwill 127,894 127,894 127,894 127,894 127,894 Intangible assets, net 17,592 18,769 19,947 21,124 22,301 Total assets 3,635,697 3,622,126 3,425,379 3,424,968 3,366,357 Total deposits 2,930,084 2,896,364 2,873,378 2,782,180 2,713,756 Federal funds purchased - 71,500 - 29,500 56,000 Securities sold under agreements to repurchase- customers 14,170 20,327 38,359 36,149 36,938 Advances from the Federal Home Loan Bank of New York(FHLBNY) 16,096 42,081 19,551 38,877 47,187 Securities sold under agreements to repurchase- FHLBNY 15,000 15,000 15,000 55,000 15,000 Obligation under capital lease 5,171 5,189 5,207 5,224 5,241 Junior subordinated debentures 92,786 92,786 92,786 92,786 92,786 Total shareholders' equity 447,984 358,508 357,282 360,268 364,242 Quarterly average balance sheet: Loans: Commercial and industrial $ 2,229,016 $ 2,195,218 $ 2,146,204 $ 2,099,090 $ 2,037,548 Home equity 268,921 275,791 268,178 265,481 267,836 Second mortgage 81,854 85,530 84,404 82,604 80,819 Residential real estate 70,868 62,481 57,471 52,332 50,012 Other 79,324 81,426 84,116 86,198 86,602 Total gross loans 2,729,983 2,700,446 2,640,373 2,585,705 2,522,817 Securities and other interest-earning assets 527,318 476,305 461,276 450,888 469,322 Total interest-earning assets 3,257,301 3,176,751 3,101,649 3,036,593 2,992,139 Total assets 3,644,558 3,483,145 3,422,764 3,368,523 3,326,064 Non-interest-bearing demand deposits 397,237 407,151 435,249 430,568 416,612 Total deposits 2,936,452 2,916,153 2,837,147 2,755,778 2,701,630 Total interest-bearing liabilities 2,694,326 2,679,673 2,600,310 2,539,882 2,509,725 Total shareholders' equity 445,040 361,513 361,895 367,824 366,400 Capital and credit quality measures: Total capital (to risk-weighted assets) (1): Sun Bancorp, Inc. 14.41 % 11.37 % 11.67 % 11.50 % 11.70 % Sun National Bank 11.06 % 10.84 % 11.02 % 10.83 % 10.92 % Tier 1 capital (to risk-weighted assets) (1): Sun Bancorp, Inc. 13.16 % 10.17 % 10.51 % 10.42 % 10.71 % Sun National Bank 9.81 % 9.64 % 9.86 % 9.75 % 9.93 % Leverage ratio (1): Sun Bancorp, Inc. 11.81 % 9.58 % 9.56 % 9.57 % 9.67 % Sun National Bank 8.80 % 9.10 % 8.97 % 8.97 % 8.98 % Average equity to average assets 12.21 % 10.38 % 10.57 % 10.92 % 11.02 % Allowance for loan losses to total gross loans 1.44 % 1.36 % 1.28 % 1.19 % 1.09 % Non-performing assets to total gross loans and real estate owned 2.34 % 1.78 % 1.87 % 1.29 % 1.20 % Allowance for loan losses to non-performing loans 73.76 % 79.69 % 71.80 % 97.30 % 102.60 % Other data: Net charge-offs (1,903 ) (4,428 ) (1,093 ) (2,941 ) (1,231 ) Non-performing assets: Non-accrual loans $ 50,481 $ 42,233 $ 45,940 $ 31,323 $ 26,567 Loans past due 90 days and accruing 2,945 4,587 1,583 1,042 631 Real estate owned, net 10,834 1,962 2,381 1,714 3,476 Total non-performing assets $ 64,260 $ 48,782 $ 49,904 $ 34,079 $ 30,674 (1) March 31, 2009 capital ratios are estimated, subject to regulatory filings. 8 SUN BANCORP, INC. AND SUBSIDIARIES HISTORICAL TRENDS IN QUARTERLY FINANCIAL DATA(unaudited) (Dollars in thousands, except share and per share data) 2009 2008 2008 2008 2008 Q1 Q4 Q3 Q2 Q1 Profitability for the quarter: Tax-equivalent interest income $ 37,894 $ 43,574 $ 43,426 $ 43,337 $ 46,049 Interest expense 15,600 17,661 18,017 18,319 20,976 Tax-equivalent net interest income 22,294 25,913 25,409 25,018 25,073 Tax-equivalent adjustment 455 441 447 454 410 Provision for loan losses 4,000 7,617 3,723 6,527 2,133 Non-interest income excluding net gain on sale of branches and net impairment losses on available for sale securities 5,599 6,119 7,046 7,802 7,375 Net gain on sale of branches - 11,454 - - - Net impairment losses on available for sale securities (278 ) (7,497 ) - - - Non-interest expense excluding amortization of intangible assets 22,640 21,534 21,873 21,735 22,788 Amortization of intangible assets 1,177 1,178 1,177 1,178 1,177 (Loss) Income before income taxes (657 ) 5,219 5,235 2,926 5,940 Income tax (benefit) expense (1,042 ) 966 1,106 597 1,757 Net income 385 4,253 4,129 2,329 4,183 Net (loss) income available to common shareholders $ (821 ) $ 4,253 $ 4,129 $ 2,329 $ 4,183 Financial ratios: Return on average assets(1) 0.04 % 0.49 % 0.48 % 0.28 % 0.50 % Return on average equity(1) 0.35 % 4.71 % 4.56 % 2.53 % 4.57 % Return on average tangible equity(1),(2) 0.52 % 7.94 % 7.74 % 4.27 % 7.77 % Net interest margin(1) 2.74 % 3.26 % 3.28 % 3.30 % 3.35 % Efficiency ratio 87.69 % 63.89 % 72.01 % 70.79 % 74.80 % Efficiency ratio, excluding non-operating income and non-operating expense 86.80 % 71.89 % 72.01 % 70.79 % 74.28 % Per share data (3): (Loss) Earnings per common share: Basic $ (0.04 ) $ 0.18 $ 0.18 $ 0.10 $ 0.17 Diluted $ (0.04 ) $ 0.18 $ 0.17 $ 0.10 $ 0.17 Book value $ 15.72 $ 15.57 $ 15.18 $ 15.25 $ 15.24 Tangible book value $ 9.41 $ 9.20 $ 8.90 $ 8.94 $ 8.96 Average basic shares(3) 23,043,056 23,323,693 23,512,826 23,830,980 23,925,563 Average diluted shares (3) 23,051,383 23,410,606 24,084,540 24,371,330 24,430,216 Operating non-interest income: Service charges on deposit accounts $ 3,044 $ 3,263 $ 3,701 $ 3,561 $ 3,393 Other service charges 82 82 82 75 78 Gain on sale of loans 345 204 286 411 424 Gain on derivative instruments 127 411 491 1,037 639 Investment products income 522 688 728 848 777 BOLI income 513 661 778 772 806 Other income 966 810 980 1,098 1,051 Total operating non-interest income 5,599 6,119 7,046 7,802 7,168 Non-operating income(4): Net gain on sale of branches - 11,454 - - - Net impairment losses on available for sale securities (278 ) (7,497 ) - - - Gain on Visa stock redemption - 207 Total non-operating income (278 ) 3,957 - - 207 Total non-interest income $ 5,321 $ 10,076 $ 7,046 $ 7,802 $ 7,375 Operating non-interest expense: Salaries and employee benefits $ 11,963 $ 10,643 $ 12,277 $ 12,283 $ 12,170 Occupancy expense 3,135 2,919 2,912 2,810 2,970 Equipment expense 1,538 1,609 1,522 1,666 1,624 Data processing expense 1,010 1,120 1,154 1,065 1,120 Amortization of intangible assets 1,177 1,178 1,177 1,178 1,177 Insurance expense 1,443 901 745 728 669 Professional fees 378 745 542 483 565 Advertising expense 545 849 336 484 699 Real estate owned expense (income), net 30 (116 ) 13 (534 ) 9 Other expenses 2,598 2,864 2,372 2,750 2,640 Total operating non-interest expense 23,817 22,712 23,050 22,913 23,643 Non-operating expense(4): Lease buy-out expenses and other branch rationalization charges - 72 Executive sign-on incentive - 250 Total non-operating expense - 322 Total non-interest expense $ 23,817 $ 22,712 $ 23,050 $ 22,913 $ 23,965 (1) Amounts are annualized. (2) Return on average tangible equity is computed by dividing annualized net income for the period by average tangible equity. Average tangible equity equals average equity less average identifiable intangible assets and goodwill. (3) Data is adjusted for a 5% stock dividend declared in April 2009. (4) Amount consists of items which the Company believes are not a result of normal operations. 9 SUN BANCORP, INC. AND SUBSIDIARIES AVERAGE BALANCE SHEETS(unaudited) (Dollars in thousands) For the Three Months Ended March 31, 2009 For the Three Months Ended March 31, 2008 Average Income/ Yield/ Average Income/ Yield/ Balance Expense Cost Balance Expense Cost Interest-earning assets: Loans receivable (1),(2): Commercial and industrial $ 2,229,016 $ 25,077 4.50 % $ 2,037,548 $ 32,506 6.38 % Home equity 268,921 3,500 5.21 267,836 4,155 6.21 Second mortgage 81,854 1,307 6.39 80,819 1,318 6.52 Residential real estate 70,868 1,070 6.04 50,012 818 6.54 Other 79,324 1,238 6.24 86,602 1,598 7.38 Total loans receivable 2,729,983 32,192 4.72 2,522,817 40,395 6.40 Investment securities (3) 466,898 5,666 4.85 455,366 5,536 4.86 Interest-earning bank balances 60,040 36 0.24 10,090 87 3.45 Federal funds sold 380 - - 3,866 31 3.21 Total interest-earning assets 3,257,301 37,894 4.65 2,992,139 46,049 6.16 Cash and due from banks 49,135 56,555 Bank properties and equipment, net 48,471 47,893 Goodwill and intangible assets, net 146,210 150,923 Other assets 143,441 78,554 Total non-interest-earning assets 387,257 333,925 Total assets $ 3,644,558 $ 3,326,064 Interest-bearing liabilities: Interest-bearing deposit accounts: Interest-bearing demand deposits $ 983,372 2,746 1.12 % $ 754,432 3,319 1.76 % Savings deposits 297,590 846 1.14 461,949 2,806 2.43 Time deposits 1,258,253 10,338 3.29 1,068,637 12,188 4.56 Total interest-bearing deposit accounts 2,539,215 13,930 2.19 2,285,018 18,313 3.21 Borrowed money: Federal funds purchased 3,561 5 0.56 17,747 131 2.95 Securities sold under agreements to repurchase- customers 16,610 10 0.24 38,700 233 2.41 FHLBNY advances (4) 36,976 374 4.05 69,887 659 3.77 Obligation under capital lease 5,178 95 7.34 5,247 96 7.32 Junior subordinated debentures 92,786 1,186 5.11 93,126 1,544 6.63 Total borrowings 155,111 1,670 4.31 224,707 2,663 4.74 Total interest-bearing liabilities 2,694,326 15,600 2.32 2,509,725 20,976 3.34 Non-interest-bearing demand deposits 397,237 416,612 Other liabilities 107,955 33,327 Total liabilities 3,199,518 2,959,664 Shareholders' equity 445,040 366,400 Total liabilities and shareholders' equity $ 3,644,558 $ 3,326,064 Net interest income $ 22,294 $ 25,073 Interest rate spread(5) 2.33 % 2.82 % Net interest margin (6) 2.74 % 3.35 % Ratio of average interest-earning assets to average interest-bearing liabilities 120.89 % 119.22 % (1) Average balances include non-accrual loans. (2) Loan fees are included in interest income and the amount is not material for this analysis. (3) Interest earned on non-taxable investment securities is shown on a tax equivalent basis assuming a 35% marginal federal tax rate for all periods. (4)Amounts include Advances from FHLBNY and Securities sold under agreements to repurchase- FHLBNY. (5) Interest rate spread represents the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. (6) Net interest margin represents net interest income as a percentage of average interest-earning assets. 10
